Mu. Justice Wole
delivered the opinion of the court.
In this case the court below found that the appellant, as complainant in a suit for malicious prosecution, proved but one of the elements of his case. We think that he principally failed to prove one, namely, the lack of probable cause, and that is because the law protects a man against a suit for malicious prosecution if, before he complains of another, he makes a full and fair disclosure of all the facts to an attorney, let us say, in active practice and of fair reputation, and the latter in good faith advises the client that he has cause to have the alleged offending person arrested. We think the attorney in this case had very little justification in advising his client to proceed, but we cannot say, after the decision of the court below, that the defendant has not met and overcome the proof of complainant and appellant tending to show a lack of probable cause.
The parties were having a dispute with respect to the ownership of a piece of land and the complainant, maintaining that it was his own, gathered coconuts from palms on the disputed territory and converted them .to his own use. The defendant consulted his attorney and there was proof tending to show that with this consultation as a basis, complainant was arrested at the instance of the defendant, charged with larceny. Of a full disclosure there can be no doubt, because, besides the communication made by the client, the evidence showed that the attorney himself intervened in some of the essential steps of the controversy, and especially with regard to the dividing points. The attorney stated on the stand, moreover, that as stated by his client originally, the complainant had claimed the property, but at a later time had admitted that there was a certain line to which his land extended. It is clear from the proof that the coconut palms were on the other side of the line away from the undisputed farm of complainant, although of course we give no opinion as to whom the disputed portion really belonged. Whether in *819point of fact it belonged to complainant or defendant makes no difference. The defendant in good faith believed and maintained that the said disputed property was his and complainant vouched for him by making him his own witness. Under these circumstances, the fact that defendant admitted on the stand that he had a good opinion of the complainant and even before the arrest had not considered him a thief but only a person acting with temerity (» temerario), cannot avail the appellant. We cannot go so far as to maintain that the client was bound to communicate his impression that he did not believe Torres to be a thief, but only all the material facts known to him. The lawyer may be presumed to have known that Ramirez did not consider Torres a thief in the ordinary sense of the word. Ramirez believed that Torres was taking coconuts in defiance of the rights and warning of Ramirez and he was supported by counsel. It is most unusual and extraordinary to arrest a man for theft where there is a dispute over boundaries, and any lawyer ought to know the lack of a criminal intent in such case and the impossibility of securing a conviction, but the client is protected by the bad advice of his counsel and the judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.